EXHIBIT23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Savings Plan Committee Pfizer Savings Plan for Employees Resident in Puerto Rico: We consent to the incorporation by reference in the Registration Statement on Form S-8 dated November 18, 1991 (File No. 33-44053) of our report dated June27, 2011, relating to the statements of net assets available for plan benefits of the Pfizer Savings Plan for Employees Resident in Puerto Rico as of December 31, 2010 and 2009, and the related statements of changes in net assets available for plan benefits for each of the years then ended, and the related supplemental Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2010 and Schedule H, Line 4j - Schedule of Reportable Transactions for the Year Ended December 31, 2010, which report appears in the December 31, 2010 annual report on Form 11-K of the Pfizer Savings Plan for Employees Resident in Puerto Rico. /s/ KPMG LLP Memphis, Tennessee June27, 2011 23
